     9:19-cv-03123-RMG          Date Filed 01/18/21      Entry Number 20       Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA


Thomas J. Henry,                    )
                                    )
               Plaintiff,           )                Civil Action No. 9:19-3123-RMG
                                    )
               vs.                  )
                                    )
Andrew Saul, Commissioner           )
of Social Security Adminstation,    )                       ORDER
                                    )
               Defendant.           )
                                    )
____________________________________)

       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiff’s application for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). In accordance with 28 U.S.C. §

636(b) and Local Rule 73.02, D.S.C., this matter was referred to the United States Magistrate

Judge for pretrial handling. The Magistrate Judge issued a Report and Recommendation (“R &

R”) on January 4, 2021, recommending that the decision of the Commissioner be reversed and

remanded to the agency because the Administrative Law Judge (“ALJ”) failed to properly

evaluate and weigh the opinions of the Plaintiff’s treating and examining physicians in accord

with the requirements of the Treating Physician Rule, 20 C.F.R. § 404.1527(c), and to set forth

“good reasons” for providing limited weight to their opinions. (Dkt. No. 18 at 11-19). The ALJ

further failed to evaluate the opinions of the non-examining and non-treating physicians under

the standards of the Treating Physician Rule, which includes consideration of whether the chart

reviewers had access to the full medical record and the opinions of the claimant’s treating and

examining physicians. § 404.1527(c)(3) (In weighing the opinions of nonexamining physicians,

                                               -1-
     9:19-cv-03123-RMG          Date Filed 01/18/21       Entry Number 20       Page 2 of 2




“we will evaluate the degree to which these medical opinions consider all pertinent evidence in

your claim, including medical opinions of treating and other examining sources.”). The

Commissioner has advised the Court he will not file an objection to the R & R. (Dkt. No. 19).

       The Court ADOPTS the Report and Recommendation as the order of this Court,

REVERSES the decision of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g),

and REMANDS the matter to the Commissioner for further proceedings consistent with this

order. Since Plaintiff’s application for disability benefits has been pending now for over five

years, the Commissioner is directed to schedule another administrative hearing in this matter

within 120 days of this Order and to issue a final agency decision within 180 days of this Order.

       AND IT IS SO ORDERED.



                                                      S/ Richard Mark Gergel
                                                      Richard Mark Gergel
                                                      United States District Judge


Charleston, South Carolina
January 18, 2021




                                                -2-
